           Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 1 of 28


     Carolyn H. Cottrell (SBN 166977)
 1   David C. Leimbach (SBN 265409)
 2   SCHNEIDER WALLACE
     COTTRELL KONECKY WOTKYNS LLP
 3   2000 Powell Street, Suite 1400
     Emeryville, CA 94608
 4   Tel. 415.421.7100; Fax: 415.421.7105
     ccottrell@schneiderwallace.com
 5
     dleimbach@schneiderwallace.com
 6
     BERGER MONTAGUE PC
 7   E. Michelle Drake (pro hac vice)
     Joseph C. Hashmall (pro hac vice)
 8   43 SE Main Street, Suite 505
     Minneapolis, MN 55414
 9
     Tel.: 612.594.5999; Fax: 612.584.4470
10
     Attorneys for Plaintiff
11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13
      GREGORY HOWELL, on behalf of himself          Case No.:3:17-cv-04305-SK
14    and all others similarly situated,
                                                    PLAINTIFF’S MOTION FOR
15             Plaintiff,                           ATTORNEYS’ FEES, COSTS,
                                                    AND CLASS REPRESENTATIVE
16    v.                                            SERVICE PAYMENT AND
                                                    MEMORANDUM IN SUPPORT
17
      CHECKR, INC.,
18                                                  Date: December 3, 2018
               Defendant.                           Time: 11:00 AM
19                                                  Location: Courtroom A, 15th Floor
                                                    Judge: Hon. Sallie Kim
20

21                             NOTICE OF MOTION AND MOTION
22            PLEASE TAKE NOTICE that on December 3, 2018, at 11:00 AM, in Courtroom A
23   on the 15th Floor, at 450 Golden Gate Avenue, San Francisco, California, the Honorable
24   Sallie Kim presiding, Plaintiff Gregory Howell and Class Counsel will respectfully move
25   the Court to award 25% of the Settlement Fund ($1,115,000.00) in attorneys’ fees,
26   $45,967.26 to reimburse Counsel for out-of-pocket, documented expenses, $3,500 as a
27   service payment to the Named Plaintiff, and $194,000.00 in settlement administration
28   expenses.

                            MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENTS
                                                            Case No. 3:17-cv-04305-SK
           Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 2 of 28



 1

 2                       MEMORANDUM OF POINTS & AUTHORITIES
 3                                   TABLE OF CONTENTS
 4   I.       INTRODUCTION                                                             1
 5   II.      STATEMENT OF THE ISSUE TO BE DECIDED                                     2
 6   III.     BACKGROUND                                                               2
 7            A.    THE PARTIES ENGAGED IN SIGNIFICANT PRE-SUIT INVESTIGATION,
 8                  LITIGATION, DISCOVERY, AND MEDIATION BEFORE REACHING THE
 9                  SETTLEMENT                                                         2
10                  1.      Litigation History                                         2
11                  2.      Summary of Plaintiff’s Settled Claims Against Defendant    3
12            B.    THE PARTIES’ SETTLEMENT AGREEMENT                                  4
13                  1.      Overview of Terms                                          4
14                  2.      Reaction of Settlement Class Members to the Settlement     6
15            C.    CLASS COUNSEL’S EXPERIENCE AND EFFORTS TO SECURE BENEFITS FOR THE
16                  CLASS                                                              7
17            D.    CLASS REPRESENTATIVE’S PARTICIPATION IN THE CASE                  11
18   IV.      ARGUMENT                                                                11
19            A.    THE COURT SHOULD APPROVE THE REQUESTED ATTORNEYS’ FEES AND
20                  COSTS                                                             11
21                    1.    The Percentage of the Settlement Fund Requested (25%) Is
22                          Reasonable                                                12
23                          a. The Monetary and Non-Monetary Results Obtained are
24                             Significant                                            14
25                          b. Effort Expended by Counsel                             15
26                          c. Counsel’s Experience and Skill                         15
27                          d. Class Counsel Assumed Significant Risks in this Complex
28                             Litigation                                             16

                            MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENTS
                                                            Case No. 3:17-cv-04305-SK
          Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 3 of 28



 1                       e. The Reaction of the Class to Date is Positive      18
 2                       f. Comparison with Class Counsel’s Lodestar           18
 3                 2.    Class Counsel’s Litigation Costs Are Recoverable      20
 4           B.    THE REQUESTED SERVICE PAYMENT IS APPROPRIATE                21
 5   V.      CONCLUSION                                                        22
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   -ii-
                        MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                       Case No. 3:17-cv-04305-SK
        Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 4 of 28



 1                                 TABLE OF AUTHORITIES
 2   Cases
 3   In re Activision Sec. Litig., 723 F. Supp. 1373 (N.D. Cal. 1989)                     13
 4   Ashker v. Sayre, No. 05-cv-3759, 2011 WL 825713 (N.D. Cal. March 7, 2011)            20
 5   Barbosa v. Cargill Meat Solutions Corp., 297 F.R.D. 431 (E.D. Cal. 2013)             18
 6   In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935 (9th Cir. 2011)        13, 19
 7   Blum v. Stenson, 465 U.S. 886 (1984)                                                 19
 8   Boeing Co. v. Van Gemert, 444 U.S. 472 (1980)                                        11
 9   Bohannon v. Facebook, Inc., No. 12-cv-1894, 2016 WL 2962109 (N.D. Cal. May 23, 2016)
10                                                                                        19
11   Covillo v. Specialty’s Café, No. 11-cv-594, 2014 WL 954516 (N.D. Cal. Mar. 6, 2014) 18
12   Dalton v. Capital Associated Indus., 257 F.3d 409 (4th Cir. 2001)                    17
13   Fleisher v. Phoenix Life Ins. Co., 2015 WL 10847814 (S.D.N.Y. Sept. 9, 2015)         13
14   Gambles v. Sterling Info., Inc., 234 F. Supp. 3d 510 (S.D.N.Y. 2017)                 17
15   Gauci v. Citi Mortgage, No. 11-cv-01387, 2011 WL 3652589 (C.D. Cal. Aug. 19, 2011)
16                                                                                        14
17   Graham v. DaimlerChrysler Corp., 101 P.3d 140 (Cal. 2004)                            17
18   Greear v. Equifax Info. Servs., LLC, 2014 WL 3809472 (E.D. Mich. Aug. 1, 2014)        4
19   Hanlon v. Chrysler Corp., 150 F.3d 1011 (9th Cir. 1998)                              12
20   Harris v. Marhoefer, 24 F.3d 16 (9th Cir. 1994)                                      20
21   Hawaii v. Standard Oil Co. of Cal., 405 U.S. 251 (1972)                              12
22   Hawkins v. S2Verify, 2016 WL 3999458 (N.D. Cal. 2016)                                16
23   In re Immune Response Secs. Litig., 497 F. Supp. 2d 1166 (S.D. Cal. 2007)            20
24   Klee v. Nissan N. Am., Inc., No.12-cv-08238, 2015 WL 4538426 (C.D. Cal.
25   July 7, 2015)                                                                        19
26   Knight v. Red Door Salons, Inc., No. 08-cv-1520, 2009 WL 248367 (N.D. Cal. Feb. 2, 2009)
27                                                                                        13
28
                                                       -iii-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
        Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 5 of 28



 1   Laguna v. Coverall North America, Inc., 753 F.3d 918 (9th Cir. 2014)                12
 2   In re LinkedIn User Privacy Litig., 309 F.R.D. 573 (N.D. Cal. 2015)                 19
 3   In re Magsafe Apple Power Adapter Litig., No. 09-cv-1911, 2015 WL 428105 (N.D. Cal.
 4   Jan. 30, 2015)                                                                      19
 5   McIntosh v. McAfee, Inc., No. 06-cv-7694, 2009 WL 673976 (N.D. Cal. 2009)           19
 6   McKenzie v. Federal Exp. Corp., No. 10-cv-2420, 2012 WL 2930201 (C.D. Cal. July 2,
 7   2012)                                                                               19
 8   In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988 (9th Cir. 2010)            2
 9   Mills v. Elec. Auto-Lite Co., 396 U.S. 375 (1970)                                   11
10   In re Netflix Privacy Litig., No. 11-cv-379, 2013 WL 1120801 (N.D. Cal. March 18, 2013)
11                                                                                       22
12   In re Pac. Enters. Sec. Litig., 47 F.3d 373 (9th Cir. 1995)                         13
13   Parkinson v. Hyundai Motor America, 796 F. Supp. 2d 1160 (C.D. Cal. 2010)           19
14   Perma Life Mufflers, Inc. v. In’l Parts Corp., 392 U.S. 134 (1968)                  12
15   Pillsbury Co. v. Conboy, 459 U.S. 248 (1983)                                        12
16   Ralston v. Mortg. Investors Grp., Inc., No. 08-cv-536, 2013 WL 5290240 (N.D. Cal. Sept.
17   19, 2013)                                                                           22
18   Razilov v. Nationwide Mut. Ins. Co., No. 01-cv-1466, 2006 WL 3312024 (D. Or. Nov. 13,
19   2006)                                                                            18, 21
20   Reiter v. Sonotone Corp., 442 U.S. 330 (1979)                                       12
21   In re Rite Aid Corp. Sec. Litig., 396 F.3d 294 (3d Cir. 2005)                       18
22   Rodriguez v. West Pub. Corp., 563 F.3d 948 (9th Cir. 2009)                          21
23   Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301 (9th Cir. 1990)      13
24   Staton v. Boeing Co., 327 F.3d 938 (9th Cir. 2003)                               12, 21
25   Steiner v. American Broad. Co., Inc., 248 Fed. Appx. 780 (9th Cir. 2007)            19
26   In re TFT-LCD (Flat Panel) Antitrust Litig., No. 07-md-1827, 2013 WL 149692 (N.D. Cal.
27   Jan. 14, 2013)                                                                      13
28
                                                         -iv-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
        Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 6 of 28



 1   Thieriot v. Celtic Ins. Co., No. 10-cv-4462, 2011 WL 1522385 (N.D. Cal.
 2   April 21, 2011)                                                                     18, 21
 3   Trustees of Const. Indust. & Laborers Health & Welfare Trust v. Redland Ins. Co., 460 F.3d
 4   1253 (9th Cir. 2006)                                                                    20
 5   Van Vranken v. Atlantic Richfield Co., 901 F. Supp. 294 (N.D. Cal. 1995)                19
 6   Vedachalam v. Tata Consultancy Servcs. Ltd., No. 06-cv-0963, 2013 WL 3929129 (N.D.
 7   Cal. July 18, 2013)                                                                     22
 8   Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002)                   12, 13, 18, 19
 9   In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291 (9th Cir. 1994) 11, 12, 14, 17
10   Rules & Statutes
11   15 U.S.C. § 1681, et seq.                                                           passim
12   Fed. R. Civ. P. 23                                                                       1
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       -v-
                            MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                           Case No. 3:17-cv-04305-SK
          Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 7 of 28



 1   I.      INTRODUCTION
 2           Plaintiff Gregory Howell (“Plaintiff”) and Class Counsel achieved a favorable
 3   settlement on behalf of approximately 100,000 Settlement Class Members. Class Counsel
 4   conducted an extensive, diligent, pre-suit investigation, initiated litigation, participated in
 5   informal and formal discovery, and undertook a full-day mediation followed by ongoing
 6   settlement negotiations. As a result of the Named Plaintiff’s commitment to the case and
 7   Class Counsel’s work, Defendant Checkr, Inc. (“Defendant”) has agreed to pay
 8   $4,460,000.00 in non-reversionary settlement funds.           The settlement also requires
 9   Defendant to undertake broad practice changes to cease reporting outdated non-conviction
10   information. The injunctive relief afforded by the settlement is a significant achievement
11   given Defendant’s dominant role as a background check company in the gig economy
12   (working on behalf of companies like Uber and DoorDash). This injunctive relief will
13   streamline the hiring process for applicants and ensure no one is disqualified from
14   employment based on old non-convictions or low level minor offenses. The injunctive
15   relief provided by the settlement alone represents a benefit to consumers which, when
16   monetized, is estimated to have a value of at least $9.4 million (see Drake Decl., Ex. C).
17           Pursuant to Fed. R. Civ. P. 23(h), and in accordance with the Court’s Preliminary
18   Approval Order (ECF No. 66), Plaintiff and Class Counsel now seek approval of an award
19   of 25% of the Settlement Fund in attorneys’ fees ($1,115,000.00), $45,967.26 to reimburse
20   Counsel for out-of-pocket, documented expenses, $3,500 as a service payment to Plaintiff,
21   and $194,000 in settlement administration expenses. The amount requested for attorneys’
22   fees is less than the amount Class Counsel could have sought under the Settlement
23   Agreement, which entitles Class Counsel to also seek fees based on the value of the non-
24   monetary relief. The requested fees and expenses are reasonable and consistent with the
25   Ninth Circuit’s benchmark, measured as both a percentage of the recovery and in relation
26   to Class Counsel’s lodestar. The requested service award for Named Plaintiff Gregory
27   Howell is in line with those commonly approved in this District and appropriately
28
                                                         -1-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
           Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 8 of 28



 1   compensates Mr. Howell for his commitment to this case. No Settlement Class Member
 2   has objected to the proposed awards or any other aspect of the settlement to date.1 Class
 3   Counsel’s request should be granted.
 4   II.      STATEMENT OF THE ISSUE TO BE DECIDED
 5            Whether the requested attorneys’ fees, expenses, and service payment are
 6   reasonable and should be awarded.
 7   III.     BACKGROUND
 8
              A.     THE PARTIES ENGAGED IN SIGNIFICANT PRE-SUIT INVESTIGATION,
 9                   LITIGATION, DISCOVERY, AND MEDIATION BEFORE REACHING THE
                     SETTLEMENT
10
                     1.      Litigation History
11
              Prior to reaching the Settlement Agreement in this matter, Class Counsel thoroughly
12
     investigated this case, interviewing dozens of individuals who had consumer reports
13
     prepared by Defendant, requesting those individuals’ reports, and reviewing them once
14
     received. Class Counsel became familiar with Defendant’s unique business model and
15
     history, and also began to draw relevant conclusions about the manner in which Defendant
16
     constructed its reports and, in relevant part, failed to implement appropriate filters to ensure
17
     compliance with the obsolescence provision of the FCRA, 15 U.S.C. § 1681c. On June 23,
18
     2017, Plaintiff filed a Class Action Complaint against Defendant in the San Francisco
19
     County Superior Court. (ECF No. 1.) On behalf of himself and the proposed classes,
20
     Plaintiff sought statutory damages, plus attorneys’ fees, costs, injunctive relief, and all other
21
     available relief. (See Compl.) Defendant removed the case to this Court on July 28, 2017,
22
     and answered on November 3, 2017. (ECF No. 1, 37.)
23

24   1
       In accordance with the Preliminary Approval Order, Plaintiff is filing this Motion in
25   advance of the deadline for objections so that Settlement Class Members will have an
     opportunity to review the Motion, if they wish to do so, before deciding whether to file an
26   objection. See In re Mecury Interactive Corp. Sec. Litig., 618 F.3d 988, 993 (9th Cir. 2010)
     (stating that such motions should be filed before the deadline to object has passed). If any
27   objections are ultimately filed, they will be addressed in connection with the forthcoming
     motion for final settlement approval.
28
                                                        -2-
                           MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                          Case No. 3:17-cv-04305-SK
        Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 9 of 28



 1           After the Complaint was filed, the parties engaged in informal and formal discovery
 2   exchanges, including written discovery and document productions. (ECF No. 55-1 ¶ 3.)
 3   Through this process, Defendant provided detailed information about its policies,
 4   procedures, and algorithms. Class Counsel also engaged in substantial and extensive
 5   negotiations with Defendant over the production of ESI from Defendant’s proprietary
 6   consumer reporting database. After consultation with Class Counsel and Class Counsel’s
 7   retained database expert, Defendant executed a series of queries on its database which were
 8   intended to help identify potential class members and to provide Class Counsel with
 9   information about the composition of the Class. (Id.)
10           On March 1, 2018, the parties engaged in an all-day mediation with third-party
11   neutral Rodney Max, Esq. (ECF No. 45.) After a full day of vigorous, adversarial
12   negotiations, the parties were unable to reach a resolution. However, after subsequent arms-
13   length negotiations, through counsel and with the assistance of Mr. Max, the parties
14   ultimately executed a terms sheet several weeks after mediation, and formalized a class-
15   wide settlement, which was filed with the Court on May 21, 2018. (ECF No. 55-1.) The
16   Court preliminarily approved the settlement on June 29, 2018 (ECF No. 66), after the parties
17   submitted amendments to the Settlement Agreement related to the timeline of events and
18   notices. (ECF No. 63.)
19                   2.      Summary of Plaintiff’s Settled Claims Against Defendant.
20           Plaintiff alleged that Defendant, a consumer reporting agency, violated the Fair
21   Credit Reporting Act (“FCRA”) by: (1) failing to follow reasonable procedures to assure
22   maximum possible accuracy of the driving records it reported about consumers, 15 U.S.C.
23   § 1681e(b), and (2) by reporting adverse information which was older than seven years and
24   which was not a criminal conviction, 15 U.S.C. § 1681c. (See generally Compl.) Defendant
25   denies the allegations and all liability with respect to all facts and claims alleged by Plaintiff.
26   (See, e.g., ECF No. 37.) The settlement resolves the second claim, regarding the reporting
27

28
                                                           -3-
                           MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                          Case No. 3:17-cv-04305-SK
         Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 10 of 28



 1   of adverse information older than seven years, which is not a criminal conviction.2
 2          The Settlement Class consists of approximately 100,959 consumers upon whom
 3   Defendant produced a report which included records older than seven years, which included
 4   the following terms in the “charge type” field: “infraction,” “ordinance,” “violation,” “petty
 5   offense,” “traffic,” “citation,” and “civil.” (ECF No. 66 ¶ 2.) In return for the settlement
 6   benefits, the Settlement Class Members will release only claims arising under 15 U.S.C. §
 7   1681c and analogous state laws.3 The settlement does not release any other claims.
 8          B.      THE PARTIES’ SETTLEMENT AGREEMENT
 9                  1.      Overview of Terms
10          First, in connection with the settlement of the litigation, Defendant is providing
11   significant non-monetary relief by implementing several business practice changes that will
12   address Plaintiff’s claims. (ECF No. 55-2 ¶ 5.) Defendant will (1) not report low-level
13   offenses older than seven years for at least 18 months, regardless of whether such low-level
14   offenses are criminal in the relevant jurisdiction, (2) if, after that time period, Defendant
15   decides to resume reporting low-level criminal offenses that are older than seven years, it
16   will use data provided by Class Counsel from the settlement claims process, and consult an
17   expert regarding its methodology in resuming reporting these types of records. This
18   injunctive relief is significant, and likely could not have been achieved in the litigation
19   context given that there is disagreement among courts as to whether injunctive relief is even
20   available under the FCRA. See Greear v. Equifax Info. Servs., LLC, No. 14-11988, 2014
21   WL 3809475, at *1 (E.D. Mich. Aug. 1, 2014) (citing cases). This injunctive relief is
22   valuable to Class Members, many of whom are seeking jobs as drivers for companies like
23   Uber and DoorDash. The relief ensures that old traffic infractions, as well as petty offenses
24
     2
25     After extensive discussion with Defendant about the merits of the §1681e(b) claims, the
     parties agreed to resolve only the §1681c claim on a class basis. As part of the Settlement
26   Agreement, Plaintiff has agreed to release all individual claims.
     3
       In general, §1681c preempts most state laws on this issue, although there is a carve-out
27   for state laws already in affect at the time the relevant FCRA provisions were passed. 15
     U.S.C. § 1681t(b)(1)(E).
28
                                                         -4-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
          Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 11 of 28



 1   and other minor matters will not appear on Class Members’ background reports. This relief
 2   not only ensures that Class Members will not lose employment opportunities based on this
 3   old information, it also streamlines the hiring process because it will render many Class
 4   Members’ reports “clear,” meaning that Defendant’s clients can forego manual review, and
 5   that Class Members can avoid the attendant hiring delay. Plaintiff’s expert has estimated
 6   that this injunctive relief is worth at least $9.4 million. (Drake Decl., Ex. C.)
 7             Second, Defendant will create a common fund consisting of $4,460,000.00 for the
 8   benefit of the Settlement Class. (ECF No. 55-2 ¶ 1.21.) This fund will be distributed pro
 9   rata to all Settlement Class Members eligible to receive a payment, after deductions for any
10   Court-approved attorneys’ fees, costs, service award, and settlement administration costs.
11   (Id. ¶ 8.5.2.) No portion of the fund will revert to Defendant.
12             All Settlement Class Members who receive a payment will receive the same amount.
13   However, some Settlement Class Members will receive payments automatically, while
14   others are required to submit a Claim Form. Whether a Class Member is required to file a
15   Claim Form is based on the jurisdiction of the low-level offense older than seven years
16   reported by Defendant, as well as whether or not the consumer disputed the information
17   successfully. Over half of the Settlement Class Members will receive a payment without
18   being required to file a Claim Form. Specifically, Settlement Class Members will receive
19   a payment without being required to file a Claim Form if they are individuals
20             a) about whom Defendant reported an “infraction” older than seven years from
21                 North Carolina, Florida, or Virginia4; and/or
22             b) who had a low-level offense, older than seven years, reported from any
23                 jurisdiction and who successfully disputed that information with Defendant.
24                 (Id. ¶ 1.4.)
25

26

27   4
         In these states, all “infractions” are non-criminal.
28
                                                            -5-
                              MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                             Case No. 3:17-cv-04305-SK
         Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 12 of 28



 1          Remaining Settlement Class Members5 are required to return a simple Claim Form
 2   to be eligible for a payment. However, those Settlement Class Members will only actually
 3   be paid if, after review, Class Counsel determines that the low-level offense that was
 4   reported is not “criminal” under applicable state law.6 In order to enable Class Counsel to
 5   make this determination, Defendant is producing redacted versions of all claimants’
 6   consumer reports, showing the low-level offense information that triggered the claimant’s
 7   Class membership. Class Counsel then reviews the relevant record, conducts the necessary
 8   research to determine whether that record is non-criminal in nature, and records such
 9   findings. If Defendant ever begins to report low-level offenses older than seven years,
10   Defendant is obligated to use this information, and to consult with an expert to ensure that
11   only criminal convictions are reported.
12          To date, over 4,000 Claim Forms have been received. The review of such claims is
13   ongoing. Class Counsel will submit a full report of Class Counsel’s claims analysis in
14   connection with the forthcoming Motion for Final Settlement Approval.
15          No portion of the Settlement Fund will revert to Defendant in any circumstance. If
16   any settlement checks are not cashed, funds associated with those uncashed checks will be
17   donated to Public Justice and the Southern Center for Human Rights, both of which are
18   national nonprofit legal advocacy organizations who do work to advance enforcement of
19   the FCRA and/or in service of assisting individuals who are facing collateral consequences
20   as a result of interactions with the criminal justice system. (Id. ¶ 8.8.)
21                  2.      Reaction of Settlement Class Members to the Settlement
22          On July 26, 2018, JND Class Action Administration emailed Notice to the
23   Settlement Class Members in accordance with the procedures outlined in the Settlement
24   Agreement. (Admin. Decl. ¶ 9.) On July 24, 2018, JND also activated the Settlement
25
     5
26     Namely, individuals who did not successfully dispute and/or who had a low-level offense
     older than seven years reported where such low-level offense was something other than an
27   infraction in North Carolina, Florida, or Virginia, will be required to file a Claim Form.
     6
       The FCRA allows criminal convictions to be reported indefinitely.
28
                                                         -6-
                           MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                          Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 13 of 28



 1   Website, www.HowellSettlement.com, and a toll-free telephone line for Class Members to
 2   utilize. (Id. ¶¶ 15, 18.) As of October 8, 2018, JND had sent 97,353 total Email Notices
 3   (includes Class Members that have multiple email addresses), and 77,354 Mail Notices (to
 4   those Class Members whose Email Notice was either undeliverable or unopened). (Id. ¶¶
 5   9, 11-14.) Further, on August 13, 2018, JND sent a Reminder Email Notice to those whose
 6   initial Email Notice was still unopened. (Id. ¶ 10.)
 7          As of October 8, 2018, there has been only one opt-out and zero objections received.
 8   (Id. ¶¶ 20, 22.) The postmark deadline for opt-outs and objections is October 24, 2018.
 9   Additionally, for the group of Settlement Class Members required to return a Claim Form,
10   the claims filing rate, as of October 8, is 9.6%. This is a comparable claims rate to those in
11   similar class action settlements, and Class Members still have until October 24, 2018 to
12   continue to submit claims.
13
            C.      CLASS COUNSEL’S EXPERIENCE AND EFFORTS TO SECURE BENEFITS FOR
14                  THE CLASS.

            Class Counsel are experienced and well-established FCRA litigators. The specific
15
     qualifications of Class Counsel are set forth in the accompanying Declaration of E. Michelle
16
     Drake, and Declaration of Carolyn Cottrell. As a result of their experience in this area,
17
     Class Counsel have been able to efficiently and effectively litigate this action, and had the
18
     credibility necessary to negotiate a fair and reasonable settlement on behalf of the Class.
19
     Further, Class Counsel have the necessary knowledge and background to handle the review
20
     process necessary to determine the non-Auto Pay Class Members’ eligibility for payment,
21
     and to gather data during that process to assist Defendant in changes to its reporting
22
     procedures of the low-level offenses.
23
            Class Counsel have worked without compensation or reimbursement for their time
24
     and have paid, without reimbursement, all out-of-pocket expenses necessary to litigate and
25
     settle this case. (Drake Decl. ¶ 13.) Before taking on this case, Class Counsel negotiated a
26
     customary one-third contingency fee with Plaintiff, with the understanding that this amount
27

28
                                                        -7-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 14 of 28



 1   was an appropriate incentive for Class Counsel to take on the financial risks involved in the
 2   representation. (Id.) Class Counsel also agreed to advance all costs of this litigation. (Id.)
 3   Plaintiff and Class Counsel agreed that Class Counsel would receive reimbursement for
 4   their costs from the value of a successful judgment or settlement, after a deduction for the
 5   one-third contingency fee. (Id.) In the event that Class Counsel did not successfully resolve
 6   this matter, they would have been paid nothing.
 7          Although the parties settled this case in the pretrial stage, Class Counsel have
 8   invested a substantial amount of time and resources investigating and litigating this action.
 9   Much of the work done by Class Counsel is not evident based solely on a review of the
10   docket in this matter, as it took place outside of the courtroom.
11          First, Class Counsel extensively researched and vetted the claims, and potential
12   plaintiffs, to be brought in this litigation. Class Counsel reviewed all potential clients and
13   claims, worked with those potential clients to request their consumer files from Defendant
14   in order to review all relevant paperwork, and diligently strove to ensure the Class Members
15   were represented by an appropriate class representative, and that the claims brought were
16   sufficiently documented. (Drake Decl. ¶ 15.)
17          Second, Class Counsel and Defendant exchanged informal and formal discovery
18   prior to the mediation. This exchange included written requests and responses, document
19   productions, narrative descriptions from Defendant of algorithms and policies, and expert
20   review of potential queries to use to identify class members. (Id. ¶ 16.)
21          Third, Class Counsel have committed to systematically reviewing all Settlement
22   Class Members’ reports who have returned a Claim Form. Class Counsel have conducted
23   state-by-state research on each low-level offense record in the reports, meticulously
24   gathered data and not only made determinations for payment eligibility purposes, but also
25   ensuring that their conclusions are memorialized for Defendant’s future use should it decide
26   to return to reporting low-level offenses after the agreed-upon eighteen month prohibition
27   has passed.     This process has been performed methodically, with Class Counsel
28
                                                        -8-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 15 of 28



 1   downloading each report from the Settlement Administrator’s fileshare, identifying the state
 2   for which the reported offense(s) occurred (to date, this has covered 42 states), recording
 3   each claimant’s Unique ID number that has been assigned and organizing the information
 4   in a data-compilation spreadsheet, identifying the report date and the date(s) of the
 5   dispositions(s) of the offense(s), calculating whether the offense(s) predates the report date
 6   by more than seven years and recording determination made, identifying the applicable state
 7   statute (and/or various state, local, and municipal codes if a statute is not noted on the
 8   report), and researching relevant law to determine whether the offense is a “crime” that
 9   resulted in a guilty disposition, recording the statute number and definition and/or caselaw
10   interpreting the statute on the particular offense, and making a determination on the report.
11   (Id. ¶ 17.) The determination regarding the reported offense(s) status is then entered on the
12   Settlement Administrator’s claims tracking spreadsheet. This process is ongoing, with
13   Defendant uploading reports for claimants on a rolling basis, and Class Counsel reviewing
14   as they are uploaded. The Claims Deadline is October 24, 2018, and the uploading and
15   review and evaluation process will continue after that deadline. Class Counsel intend to
16   supplement this Motion with further detail regarding time expended on this process, and the
17   results of the claims analysis, prior to the final approval hearing.
18          Further, other tasks performed by Class Counsel included, but were not limited to,
19   (1) communicating regularly with Plaintiff, (2) drafting and filing the complaint, (3)
20   meeting and conferring with Defendant’s counsel regarding discovery issues, (4)
21   researching and drafting a mediation brief which canvassed the applicable law and the risks
22   of litigation, both to certification and the merits, (5) preparing for and participating in the
23   mediation session, (6) engaging in extended settlement negotiations with Defendant’s
24   counsel, (7) exchanging drafts of, finalizing, and amending the Settlement Agreement and
25   Notices, (8) researching and drafting the preliminary approval brief, and (9) responding to
26   calls from Settlement Class Members with questions about the settlement. (Id. ¶ 8.)
27          Class Counsel anticipates contributing additional time and effort to the case leading
28
                                                         -9-
                           MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                          Case No. 3:17-cv-04305-SK
         Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 16 of 28



 1   up to, and after, the settlement is finally approved. This will include, (1) continuing to
 2   review, analyze, conduct relevant research, and record findings from, the claiming
 3   Settlement Class Members’ reports as they are submitted by Defendant, (2) continuing to
 4   oversee the administration of the settlement, (3) researching and drafting final approval
 5   papers, (4) preparing, travelling, and appearing, for the final fairness hearing, and (5)
 6   continuing to respond to Settlement Class Members’ inquiries regarding the settlement. (Id.
 7   ¶ 9.)
 8           Class Counsel’s fee entries demonstrate the amount of time devoted to these tasks,
 9   and the calculation of Class Counsel’s lodestar. (See Drake Decl., Ex. D; Cottrell Decl.,
10   Ex. 1.) To date, Class Counsel have expended 963.7 hours on this matter, resulting in
11   $426,970.95 in lodestar. (Id.) The requested award is 25% of the Settlement Fund as
12   attorneys’ fees ($1,115,000), which results in a modest 2.6 multiplier of Class Counsel’s
13   lodestar to date, not including the future time to be expended seeing this matter through to
14   completion, which, as outlined below, weighs in favor of the requested amount. Further,
15   despite the Settlement Agreement, and the Notice sent to the Class, contemplating Class
16   Counsel requesting 25% of the value of the injunctive relief as well, Class Counsel have
17   elected to seek a fee equal to 25% of the monetary relief provided under the settlement only,
18   which amounts to 8% of the total value of the settlement relief.
19           As noted above, Class Counsel will continue to receive reports for claimants from
20   Defendant, and will continue to conduct the detailed evaluation process. Class Counsel will
21   supplement this Motion prior to the final approval hearing to provide updated numbers for
22   total hours and lodestar expended.
23           To date, Class Counsel have also incurred $45,967.26 in out-of-pocket litigation
24   expenses.7 (Drake Decl., Ex. E; Cottrell Decl., Ex. 2.) All of these costs were necessarily
25   7
      20. The costs incurred by Class Counsel include case tracking expenses (“Courtlink”).
26   Class Counsel’s actively monitors all new FCRA filings. Class Counsel also monitors
     developments on a daily basis on FCRA cases that touch on relevant issues. These efforts
27   enabled Class Counsel to negotiate a substantial and meaningful settlement of this case, by
28
                                                      -10-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 17 of 28



 1   incurred and are of the type typically reimbursed by paying clients. (Id.)
 2          D.      CLASS REPRESENTATIVE’S PARTICIPATION IN THE CASE.
 3          The Class Representative has played a valuable role in bringing this litigation to a
 4   successful conclusion. Among other things, Plaintiff has: (1) assisted with Counsel’s
 5   investigation of the facts, (2) reviewed the complaint prior to filing, (3) provided documents
 6   to Counsel, (4) consulted with Counsel throughout settlement negotiations, (5) reviewed
 7   and approved the final Settlement Agreement, and (6) regularly communicated with Class
 8   Counsel and provided input and answers to questions whenever needed. (Drake Decl. ¶
 9   21.)
10          In sum, Plaintiff has actively engaged in the litigation and settlement, and has stayed
11   abreast of developments in the case. The settlement’s allowance of a service payment up
12   to $3,500 reflects the Class Representative’s initiative in pursuing this action, the risks
13   associated with attaching his name to the litigation and the time he has invested.
14   IV.    ARGUMENT
15
            A.      THE COURT SHOULD APPROVE THE REQUESTED ATTORNEYS’ FEES AND
16                  COSTS
            It is well-settled that “a lawyer who recovers a common fund for the benefit of
17
     persons other than himself or his client is entitled to a reasonable attorney’s fee from the
18
     fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980); see also Mills v.
19
     Elec. Auto-Lite Co., 396 U.S. 375, 393 (1970). “[T]hose who benefit from the creation of
20
     the fund should share the wealth with the lawyers whose skill and effort helped create it.”
21
     In re Wash. Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1300 (9th Cir. 1994). This
22
     principle is particularly important in complex litigation, where private enforcement is a
23

24

25   comparing it to other FCRA cases, and by distinguishing it from other cases that settled for
     less, including numerous cases that involved unpublished opinions. The research also
26   allowed Class Counsel to effectively assess the reasonability of the recovery in this matter
     and motivated Class Counsel to negotiate a settlement. The expenses for this tracking are
27   divided among Counsel’s active FCRA cases each month. (Drake Decl. ¶ 20.)
28
                                                       -11-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 18 of 28



 1   necessary component of legal compliance. See, e.g., Pillsbury Co. v. Conboy, 459 U.S. 248,
 2   262-3 (1983); Reiter v. Sonotone Corp., 442 U.S. 330, 331 (1979); Hawaii v. Standard Oil
 3   Co. of Cal., 405 U.S. 251, 266 (1972); Perma Life Mufflers, Inc. v. In’l Parts Corp., 392
 4   U.S. 134, 139 (1968). Fee awards in successful cases, such as this one, encourage class
 5   actions, and thereby promote private enforcement and compliance with federal consumer
 6   protection laws, such as the FCRA.
 7          Courts have encouraged litigants to resolve fee issues by agreement. See Hanlon v.
 8   Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998). Federal Rule of Civil Procedure 23(h)
 9   expressly states that “the court may award reasonable attorney’s fees and nontaxable costs
10   that are authorized by law or by the parties’ agreement.” Further, the Ninth Circuit has held
11   that “the court need not inquire into the reasonableness of the fees even at the high end with
12   precisely the same level of scrutiny as when the fee amount is litigated.” Staton v. Boeing
13   Co., 327 F.3d 938, 966 (9th Cir. 2003). This Circuit recognizes that “the parties are
14   compromising precisely to avoid litigation.” Laguna v. Coverall North America, Inc., 753
15   F.3d 918, 922 (9th Cir. 2014), vacated on other grounds, 772 F.3d 608 (9th Cir. 2014).
16          Here, the parties’ Settlement Agreement, which was negotiated under adversarial
17   and non-collusive circumstances, provides for a reasonable award of attorneys’ fees of up
18   to 25% of the Settlement Fund (as well as 25% of the injunctive relief value, but Class
19   Counsel does not seek that here) and reimbursement of out-of-pocket costs, and the
20   requested fees and costs should be approved.
21                  1.      The Percentage of the Settlement Fund Requested (25%) Is
                            Reasonable.
22
            The Ninth Circuit has approved two methods of assigning attorneys’ fees in common
23
     fund cases: the “percentage of the fund” method and the “lodestar” method. Vizcaino v.
24
     Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002) (citing In re. Wash. Pub. Power
25
     Supply, 19 F.3d at 1295-96). Under the percentage method, the court may award class
26
     counsel a percentage of the common fund recovered for the class. Id. The percentage
27
     method is particularly appropriate in common fund cases, because “the benefit to the class
28
                                                       -12-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 19 of 28



 1   is easily quantified.” In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 942 (9th
 2   Cir. 2011). The Ninth Circuit’s approved “benchmark” percentage is exactly what Class
 3   Counsel is requesting here – 25%. Id. (quoting Six (6) Mexican Workers v. Ariz. Citrus
 4   Growers, 904 F.2d 1301, 1311 (9th Cir. 1990)). Courts in this Circuit often award even
 5   more than the benchmark percentage, which weighs in favor of Class Counsel’s request
 6   here. See Knight v. Red Door Salons, Inc., No. 08-cv-1520, 2009 WL 248367, at *6 (N.D.
 7   Cal. Feb. 2, 2009) (“in most common fund cases, the award exceeds [the] benchmark”); see
 8   also In re Activision Sec. Litig., 723 F. Supp. 1373, 1377 (N.D. Cal. 1989) (“nearly all
 9   common fund awards range around 30%”); In re Pac. Enters. Sec. Litig., 47 F.3d 373, 379
10   (9th Cir. 1995) (affirming fee award equal to 33% of fund); In re TFT-LCD (Flat Panel)
11   Antitrust Litig., No. 07-md-1827, 2013 WL 149692 (N.D. Cal. Jan. 14, 2013) (30%).
12          Further, “[i]n calculating the overall settlement value for purposes of the ‘percentage
13   of the recovery’ approach, Courts include the value of both the monetary and non-monetary
14   benefits conferred on the Class.” Fleisher v. Phoenix Life Ins. Co., No. 11-8405, 2015 WL
15   10847814, *15 (S.D.N.Y. Sept. 9, 2015) (collecting authority). As noted above, here, Class
16   Counsel are limiting their fee request to 25% of the monetary relief only provided by the
17   settlement, despite the Settlement Agreement and Class Notices contemplating a request for
18   25% of the value of the injunctive relief as well. If the non-monetary relief, which
19   Plaintiff’s expert has estimated to be worth at least $9.4 million, is included, Class
20   Counsel’s fee request represents only 8% of the overall value of the settlement. (Drake
21   Decl., Ex. C.)
22          When analyzing a fee request under the percentage method, courts in this Circuit
23   look at: (1) the result obtained; (2) the effort expended by counsel; (3) counsel’s experience;
24   (4) counsel’s skill; (5) the complexity of the issues; (6) the risks of non-payment assumed
25   by counsel; (7) the reaction of the class; (8) non-monetary benefits; and (9) comparison with
26   counsel’s lodestar. See Vizcaino, 290 F.3d at 1048-50. Applied here, all of these factors
27   support Class Counsel’s request for 25% of the Settlement Fund.
28
                                                       -13-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
         Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 20 of 28



 1                      a. The Monetary and Non-Monetary Results Obtained Are Significant
 2          Plaintiff and Class Counsel achieved a noteworthy result in this matter, especially
 3   in light of the relatively small individual amounts at issues (the FCRA provides for statutory
 4   damages of $100 - $1,000). The monetary relief achieved for the Settlement Class will
 5   result in payments of approximately $79 gross recovery per eligible Settlement Class
 6   Member, assuming a 10% claims rate for the non-Auto Pay group.8 Further, the settlement
 7   provides substantive non-monetary relief that directly addresses the claims at issue in the
 8   case, that has been valued by an expert at $9.4 million. (See supra § III.B.1, Drake Decl.,
 9   Ex. C.) Given that there is a disagreement about whether injunctive relief is even available
10   to private plaintiffs under the FCRA, the non-monetary relief in particular is remarkable,
11   and may achieve more for Class Members than could have ever been achieved in litigation.
12   See Gauci v. Citi Mortgage, No. 11-cv-01387, 2011 WL 3652589, at *3 (C.D. Cal. Aug.
13   19, 2011) (“District courts in the Ninth Circuit agree that a private party may not obtain
14   injunctive relief under the FCRA.”).
15          The monetary relief compares favorably with similar settlements. See, e.g., King v.
16   Gen. Info. Servs., No. 10-cv-6850, ECF No. 124 (E.D. Pa. Nov. 4, 2014) (approving §1681c
17   settlement providing class members each $50); Haley v. TalentWise, Inc., No. 13-cv-1915,
18   ECF No. 88 (W.D. Wash.) (final approval of settlement paying class members $50 for
19   claims based on reporting outdated charges); Smith v. A-Check, No. 16-cv-174, ECF No. 66
20   (C.D. Cal. 2017) (approval of settlement with tiered class based on whether outdated
21   reported information was criminal or not, with reporting of outdated non-criminal
22   information resulting in $28 per class member, and $114 for reporting of outdated criminal
23   non-convictions, such as dismissals).
24   8
       There are 42,030 Class Members in the claims-made group, and as of October 8, 4,028
25   Claim Forms have been received, resulting in a 9.6% claims rate. Class Counsel’s review
     of claims made to date shows that about 55% of claims are eligible for payment (Drake
26   Decl. ¶ 22). Given that there are just over two weeks remaining prior to the Claims Deadline,
     Class Counsel assumes an ultimate 10% claims rate, with 55% being eligible for a payment
27   for purposes of this calculation. If the requested attorneys’ fees and costs are granted, Class
     Members will receive net checks for approximately $55.00.
28
                                                        -14-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 21 of 28



 1          Accordingly, these factors weigh in favor of granting the requested fee award.
 2                      b. Effort Expended by Counsel
 3          This action was vigorously investigated, litigated, and negotiated by both sides
 4   before the parties settled. As described above, the parties engaged in diligent pre-suit
 5   investigation, formal and informal discovery, and informed settlement negotiations.
 6   Further, Class Counsel have been methodically reviewing, analyzing, and researching each
 7   claimant’s report as the reports are provided by Defendant. These efforts will benefit not
 8   only the current claimants, but also the subjects of future consumer reports prepared by
 9   Defendant, as Defendant will be required to review Class Counsel’s data prior to reporting
10   low-level criminal offenses older than seven years in the future. Given the time and
11   resources devoted to investigating, litigating and settling this action, as well as the post-
12   preliminary approval work done by Class Counsel, this factor weighs in favor of the
13   requested award.
14                      c. Counsel’s Experience and Skill
15          Class Counsel are highly experienced in complex class action litigation and
16   consumer litigation in general. (See Drake Decl., Exs. A, B.) Berger Montague PC was
17   founded in 1970, and has been concentrated on representing plaintiffs in complex class
18   actions ever since. (Id., Ex. A.) The firm has been recognized by courts for its skill and
19   experience in handling major complex litigation. (Id.) Berger has been recognized by The
20   National Law Journal in 11 of the last 15 years for its “Hot List” of top plaintiffs’ oriented
21   litigation firms in the nation. (Id.) Lead counsel from Berger, E. Michelle Drake is a former
22   public defender, with a deep understanding of how criminal convictions and non-
23   convictions work in the real world, and a demonstrated commitment to issues related to
24   criminal justice. (Id.) She is currently the co-chair of the firm’s Consumer Protection, Fair
25   Debt and Fair Credit, and Technology, Privacy & Data Breach practice groups. (Id.) Her
26   practice focuses on protecting consumers’ rights when they are harmed by improper credit
27   reporting, and other illegal business practices. (Id.) She currently serves as lead or co-lead
28
                                                       -15-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 22 of 28



 1   counsel in dozens of class action consumer protection cases in federal and state courts across
 2   the country, including numerous cases brought pursuant to the Fair Credit Reporting Act.
 3   (Id.) She frequently speaks on FCRA issues, and has authored a book chapter on criminal
 4   background checks. (Id.) Joseph C. Hashmall, also from Berger, has concentrated his
 5   practice on FCRA litigation as well. Both are counsel of record in many active FCRA cases
 6   throughout the country. (Id. ¶ 22.) Elizabeth Peterson, who is working extensively on
 7   reviewing claim validity, clerked in a state trial court for three years, and gained substantial
 8   criminal and civil experience there. (Id. ¶ 23.) Schneider Wallace Cottrell Konecky
 9   Wotkyns LLP is similarly dedicated to representing consumers in class actions. (See
10   Cottrell Decl.)
11          Class Counsel’s substantial litigation skills were necessary to bring this action to a
12   successful conclusion. Counsel thoroughly investigated and vetted the potential claims and
13   plaintiffs, analyzed documents and data and used them to Plaintiff’s advantage at settlement
14   negotiations, and ultimately settled this matter on terms that are highly favorable to the
15   Settlement Class.
16                       d. Class Counsel Assumed Significant Risks in this Complex Litigation
17          The requested fee award is even more reasonable considering the complexity of the
18   litigation, and the risks that Class Counsel assumed in undertaking the representation on a
19   contingent fee basis. Class action litigation is inherently complicated and time-consuming.
20   On top of the demands that come with this type of litigation, Class Counsel also had to be
21   prepared to make this investment with the very real possibility of an unsuccessful outcome
22   and no fee recovery of any kind.
23          Plaintiff in this case faced risks beyond generalized litigation risk: Plaintiff and the
24   Class faced risks from the Supreme Court’s recent Spokeo decision, as not all Class
25   Members have lost jobs, and not all Class Members can establish they lost jobs specifically
26   because of the reporting of the information at issue in this case. But see Hawkins v.
27   S2Verify, Case No. 15-03502, 2016 WL 3999458 *9 (N.D. Cal. 2016) (finding standing for
28
                                                        -16-
                           MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                          Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 23 of 28



 1   to assert 1681c claims without proof of job loss); Gambles v. Sterling Infosystems, Inc., 234
 2   F. Supp. 3d 510, 521 (S.D.N.Y. 2017) (same). Further, the FCRA is not a strict liability
 3   statute. Dalton v. Capital Associated Indus., 257 F.3d 409, 417 (4th Cir. 2001). An FCRA
 4   plaintiff can recover only where the defendant has acted negligently or willfully, and where
 5   the defendant’s violation was at most negligent, recovery is limited to actual damages. See
 6   15 U.S.C. §§ 1681n(a)(1), 1681o(a)(1). Because he did not allege actual damages, in order
 7   to recover anything, Plaintiff would have had to prove not only that Defendant violated the
 8   FCRA, but that it did so willfully. Throughout this litigation, Defendant has vigorously
 9   contested that it willfully violated the FCRA. Defendant has a robust program to ensure
10   that acquittals and other non-convictions are not reported after seven years; but failed to
11   filter out certain non-criminal offenses after that time period. Defendant would have
12   colorable arguments that such a failure was inadvertent, and therefore not willful.
13   Additionally, Defendant would have argued that manageability of the Class was an obstacle
14   to certification , as the Court would need to have taken judicial notice of whether certain
15   offenses were criminal or non-criminal across the laws of all 50 states. Plaintiff believes
16   that these arguments could have been overcome in litigation, but also believes they
17   demonstrate that there were serious obstacles to recovery in this case.
18          The Ninth Circuit has recognized the importance of rewarding attorneys who take
19   cases on a contingency basis.       In re Wash. Pub. Power Supply, 19 F.3d at 1299
20   (“[c]ontingent fees that may far exceed the market value of the services if rendered on a
21   non-contingent basis are accepted in the legal profession as a legitimate way of assuring
22   competent representation for plaintiffs who could not afford to pay on an hourly basis
23   regardless whether they win or lose.”); see also Graham v. DaimlerChrysler Corp., 101
24   P.3d 140, 157(Cal. 2004) (“[a] contingent fee must be higher than a fee for the same legal
25   services paid as they are performed. The contingent fee compensates the lawyer not only
26   for the legal services he renders but for the loan of those services.”) (internal citations
27   omitted).
28
                                                      -17-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 24 of 28



 1          Thus, the complexity and risks involved in this matter weigh in favor of Class
 2   Counsel’s requested fees.
 3                      e. The Reaction of the Class to Date is Positive
 4          Notice of the settlement, including the proposed amounts to be requested in fees
 5   (which contemplated a higher fee request than what Counsel ultimately is seeking), costs,
 6   and service payment, was emailed on July 26, 2018 to the Settlement Class, and since then,
 7   reminder emails and postcard notices were also sent. Not a single class member has filed
 8   an objection to the contemplated fee request to date, and only one has opted-out. This factor
 9   supports the requested award, especially as Class Counsel seeks a smaller award than the
10   limit that was included in the notices sent to the Class. Barbosa v. Cargill Meat Solutions
11   Corp., 297 F.R.D. 431, 448 (E.D. Cal. 2013) (finding only one opt-out and zero objections
12   from 1,837 class members favored awarding 33% of the common fund); Razilov v.
13   Nationwide Mut. Ins. Co., No. 01-cv-1466, 2006 WL 3312024, at *3 (D. Or. Nov. 13, 2006)
14   (finding 27 opt-outs out of 60,000 class members weighed in favor of granting fee award in
15   excess of 25% benchmark); Thieriot v. Celtic Ins. Co., No. 10-cv-4462, 2011 WL 1522385,
16   at *6 (N.D. Cal. April 21, 2011) (“[t]he fact that no members of the 390-person class
17   objected to the proposed 33% fee award – which was also communication in the notice –
18   supports an increase in the benchmark rate.”).
19                      f. Comparison with Class Counsel’s Lodestar
20          A comparison with Class Counsel’s lodestar further demonstrates that the requested
21   fee is reasonable. See Vizcaino, 290 F.3d at 1050 (“the lodestar calculation can be helpful
22   in suggesting a higher percentage when litigation has been protracted”). The “cross-check
23   calculation need entail neither mathematical precision nor bean counting . . . [courts] may
24   rely on summaries submitted by the attorneys and need not review actual billing records.”
25   Covillo v. Specialty’s Café, No. 11-cv-594, 2014 WL 954516, at *21-22 (N.D. Cal. Mar. 6,
26   2014) (quoting In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 306-7 (3d Cir. 2005)).
27

28
                                                      -18-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 25 of 28



 1          The lodestar method is calculated by multiplying “the number of hours . . .
 2   reasonably expended on the litigation . . . by a reasonable hourly rate.” In re Bluetooth
 3   Headset, 654 F.3d at 941. In considering rates, courts examine the rate “prevailing in the
 4   community for similar services by lawyers of reasonably comparable skill, experience, and
 5   reputation.” Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984). Here, Class Counsel’s hourly
 6   rates are comparable to those approved in this District, and in California in general. See In
 7   re Magsafe Apple Power Adapter Litig., No. 09-cv-1911, 2015 WL 428105, at *12 (N.D.
 8   Cal. Jan. 30, 2015) (“In the Bay Area, reasonable hourly rates for partners range from $560
 9   to $800, for associates from $285 to $510, and for paralegals and litigation support staff
10   from $150 to $240”) (citing cases); see also Bohannon v. Facebook, Inc., No. 12-cv-1894,
11   2016 WL 2962109, at *5-6 (N.D. Cal. May 23, 2016) (approving attorney hourly rates of
12   $525-800); In re LinkedIn User Privacy Litig., 309 F.R.D. 573, 591-92 (N.D. Cal. 2015)
13   (approving attorney rates from $335 - 685); Klee v. Nissan N. Am., Inc., No. 12-cv-08238,
14   2015 WL 4538426, at *13 (C.D. Cal. July 7, 2015) (approving rates of $370 to $695);
15   Parkinson v. Hyundai Motor America, 796 F. Supp. 2d 1160, 1172 (C.D. Cal. 2010)
16   (approving rates of $445 – 675).
17          Class Counsel’s detailed fee records are attached to the Drake and Cottrell
18   Declarations, with redactions for privilege. (Drake Decl., Ex. D; Cottrell Decl., Ex. 1.) To
19   date, Counsel’s cumulative lodestar is $426,970.95. (Id.) The lodestar cross-check of the
20   percentage requested thus results in a multiplier of 2.6. Multipliers of 1 to 4 are commonly
21   awarded in complex class action cases in this Circuit. See Vizcaino, 290 F.3d at 1051, n. 6
22   (finding that in approximately 83% of cases surveyed by the court, the multiplier was
23   between 1.0 and 4.0 and affirming a multiplier of 3.65); McIntosh v. McAfee, Inc., No. 06-
24   cv-7694, 2009 WL 673976, at *2 (N.D. Cal. 2009) (recognizing a range from “2 to 4 or
25   even higher”); Van Vranken v. Atlantic Richfield Co., 901 F. Supp. 294, 298 (N.D. Cal.
26   1995) (“[m]ultipliers in the 3-4 range are common”); Steiner v. American Broad. Co., Inc.,
27   248 Fed. Appx. 780, 783 (9th Cir. 2007) (affirming multiplier of 3.65); McKenzie v. Federal
28
                                                      -19-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 26 of 28



 1   Exp. Corp., No. 10-cv-2420, 2012 WL 2930201 (C.D. Cal. July 2, 2012) (approving
 2   multiplier of 3.2). As Class Counsel’s efforts in reviewing the claimants’ reports and
 3   conducting the necessary research, data gathering and analysis continues, Class Counsel
 4   will provide the Court with updated lodestar information prior to the final approval hearing.
 5   Even without the future time to be expended accounted for yet, the lodestar cross-check
 6   confirms the reasonableness of the requested fee award.
 7                  2.      Class Counsel’s Litigation Costs Are Recoverable
 8          Class Counsel also seek, pursuant to the Settlement Agreement, reimbursement of
 9   documented, out-of-pocket, expenses incurred in litigating and settling this matter. See
10   Harris v. Marhoefer, 24 F.3d 16, 19 (9th Cir. 1994) (counsel should recover “those out-of-
11   pocket expenses that would normally be charged to a fee paying client”) (internal citations
12   omitted); Ashker v. Sayre, No. 05-cv-3759, 2011 WL 825713, at *3 (N.D. Cal. March 7,
13   2011) (finding “costs of reproducing pleadings, motions and exhibits are typically billed by
14   attorneys to their fee-paying clients” and are thus reimbursable); Trustees of Const. Indust.
15   & Laborers Health & Welfare Trust v. Redland Ins. Co., 460 F.3d 1253, 1258-59 (9th Cir.
16   2006) (legal research costs reimbursable); In re Immune Response Secs. Litig., 497 F. Supp.
17   2d 1166, 1177-8 (S.D. Cal. 2007) (mediation expenses, expert fees, legal research, copies,
18   postage, filing fees, messenger, and federal express costs reimbursable); Marhoefer, 24 F.3d
19   at 19 (postage costs reimbursable).
20          As Counsel’s expense records show, all of the costs incurred were reasonable and
21   necessary to the successful conclusion of this litigation. (See Drake Decl., Ex. E; Cottrell
22   Decl., Ex. 2.) These costs include: filing fees, case tracking, legal research, service of
23   process, expert fees, mediation expenses, and FedEx costs. These types of expenses are
24   routinely reimbursed by the courts as noted above, thus Counsel’s requested costs of
25   $45,967.26 should be awarded.
26          In addition, JND Class Action Administration, who this Court appointed to
27   administer the settlement, reasonably expects to incur $194,000 by the end of the settlement
28
                                                      -20-
                          MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                         Case No. 3:17-cv-04305-SK
         Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 27 of 28



 1   administration process.9 This amount is in line with the industry, as JND was chosen after
 2   a competitive bidding process and should be approved to be paid from the Settlement Fund.
 3          B.      THE REQUESTED SERVICE PAYMENT IS APPROPRIATE
 4          The Ninth Circuit has recognized that named plaintiffs are eligible for reasonable
 5   service awards. Rodriguez v. West Pub. Corp., 563 F.3d 948, 958 (9th Cir. 2009) (service
 6   awards “are fairly typical in class action cases.”). Such awards are intended to compensate
 7   class representatives for work done on behalf of the class, to make up for financial or
 8   reputational risk undertaken in bringing the action, and to recognize their willingness to act
 9   as private attorneys general. Id. at 958-59.
10          In evaluating requests for service awards, the court should consider “relevant factors
11   including ‘the actions the plaintiff has taken to protect the interests of the class, the degree
12   to which the class has benefitted from those actions, . . . [and] the amount of time and effort
13   the plaintiff expended in pursuing the litigation.” Thieriot, 2011 WL 1522385 at *7
14   (quoting Staton, 327 F.3d at 977). Here, all of these factors support the requested awards.
15   Plaintiff has expended time and effort in this matter, consistently putting the class members’
16   interests first. Plaintiff stayed abreast of developments in the case, provided documents in
17   the discovery process, reviewed relevant pleadings, and evaluated the Settlement
18   Agreement. As a result of Plaintiff’s efforts, and his willingness to pursue this action,
19   substantial benefits have been achieved on behalf of the Settlement Class.
20          Moreover, the requested service payment of $3,500 has received no objections and
21   is relatively modest compared to awards granted in other complex litigation in this Circuit.
22   See, e.g., Razilov, 2006 WL 3312024 at *2-4 (approving incentive award of $10,000);
23
     9
       JND’s original proposal was lower than what it now reasonably expects to incur by the
24
     end of the settlement administration process. The cost has understandably increased as the
25   original proposal did not contemplate, or underestimated: (1) the Reminder Email Notice,
     (2) the ultimate number of Mail Notices needed to be sent, (3) the extent of the address
26   research required, (4) the number of Class Member inquiries, (5) the number of paper claim
     forms received, (6) claim validation and electronic storage of same, (7) projected final
27   number of payments to issue, and (8) the overall need for project management. (Admin.
     Decl. ¶ 28.)
28
                                                     -21-
                           MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                          Case No. 3:17-cv-04305-SK
       Case 3:17-cv-04305-SK Document 71 Filed 10/08/18 Page 28 of 28



 1   Ralston v. Mortg. Investors Grp., Inc., No. 08-cv-536, 2013 WL 5290240, at *5 (N.D. Cal.
 2   Sept. 19, 2013) (approving service payment of $12,500); In re Netflix Privacy Litig., No.
 3   11-cv-379, 2013 WL 1120801, at *11 (N.D. Cal. March 18, 2013) (approving service
 4   awards of $6,000 for each named plaintiff); Vedachalam v. Tata Consultancy Servcs. Ltd.,
 5   No. 06-cv-0963, 2013 WL 3929129, at *7 (N.D. Cal. July 18, 2013) (approving service
 6   awards of $25,000 and $35,000).
 7          Accordingly, the service award is fully justified, reasonable, and should be awarded.
 8   V.     CONCLUSION
 9          Based on the foregoing, Plaintiff respectfully requests that the Court grant Class
10   Counsel’s requested awards of 25% of the Settlement Fund as attorneys’ fees
11   ($1,115,000.00), $45,967.26 in costs, service payment to Plaintiff of $3,500, and $194,000
12   in settlement administration expenses.
13

14   Date: October 8, 2018                        BERGER MONTAGUE PC
15
                                                  /s/E. Michelle Drake
16                                                E. Michelle Drake (pro hac vice)
17
                                                  ATTORNEYS FOR PLAINTIFF
18

19
20

21

22

23

24

25

26

27

28
                                                     -22-
                         MOTION FOR ATTORNEYS’ FEES, COSTS & SERVICE PAYMENT
                                                        Case No. 3:17-cv-04305-SK
